MEMORANDUM**
Keith S. Perkins petitions pro se for review of the Securities and Exchange Commission’s (“SEC”) order sustaining the National Association of Securities Dealers’ imposition of a $7,500 fine. We have jurisdiction pursuant to 15 U.S.C. § 78y(a)(l). We conclude that substantial evidence supports the SEC’s factual findings, and that the SEC properly affirmed the sanction. See Krull v. SEC, 248 F.3d 907, 911-12 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.